Title: From James Madison to Henry Dearborn, 9 August 1812
From: Madison, James
To: Dearborn, Henry



No. 60.
Dear Sir
Washington Augst. 9. 1812
The last of your favors which I have to acknowlege is that of the 3d. Ult: from Boston. I am glad to see that you are again at Albany; where your presence will aid much in doing all that can be done for the reputation of the campaign. The lapse of time & the unproductiveness of the laws, contemplating a regular force, and volunteers for an entire year, under federal commissions, compel us to moderate some of our expectations. It was much to have been desired that simultaneous invasions of Canada at several points, particularly in relation to Malden, and Montreal, might have secured the great object of bringing all Upper Canada, & the channels communicating with the Indians, under our Command; with ulterior prospects towards Quebec flattering to our arms. This systematic operation having been frustrated, it only remains to pursue the course that will diminish the disappt. as much as possible. Genl. Hull, as you will have learnt, is preparing a force for the attack of Malden: And that he may descend towards Niagara with greater effect, and be the more secure agst. Indian dangers, a reinforcement of 1500 men, is ordered; which will be promply [sic] supplied by the overflowing zeal of the detached Militia of Ohio & Kentucky. We hope that your arrangements with Govr. Tomkins will have provided an effective cooperation for subduing the hostile force opposite ours at Niagara, and preparing the way for taking possession of the Country at the other extremity of L. Ontario. In these events, we shall have in our hands, not only all the most valuable parts of the Upper Province: but the important command of the Lakes. It appears that Genl. Hull was making an effort to overpower the B. force on Lake Erie; his success in which will be critically useful in several respects.
In addition to these measures, it is essential, notwithstanding the advance of the Season, and the difficulties thrown in the way, that the expedition agst. Montreal should be forwarded by all the means in our power. The number of regulars that can be procured for it, cannot even yet be ascertained; but it is sufficiently ascertained that an extensive auxiliary force will be wanted; and it is nearly as certain that this will not be furnished by the volunteer Act of Feby. unless a sudden ardor overcoming the objections to it, should be inspired by the vicinity of the object, & the previous conquests. The last resource therefore on which we are to depend, is that portion of the detached & other Militia which may be within reach, will comply with the call; and voluntarily unite with their officers, in rejecting geographical limits to their patriotism. To this resource I hope you will turn your full attention, with a view to the immediate steps proper to be taken for making it supply the deficit of regulars & volunteers; with respect to the latter of which, as far as they are within a practicable distance, the number known here to be in readiness is very inconsiderable. From the Vermont & N. Hampshire Militia, favorable expectations are indulged, the State Authorities being well disposed to promote the service. As to Massachts. & Connecticut even, notwithstanding the obstructions created by the Govrs. it is not yet decided that the spirit of some of the detached or other Corps, may not give effect to your requisitions. Should an adequate force be attainable from the whole or part of the sources referred to, you will be the best judge how far a demonstration towards Quebec may be proper in aid of the measures agst. Montreal; which if we can take by means of any sort, we shall find the means of holding. Should it be found impracticable to take it, this campaign; will it be possible to occupy any other spot that will cutt off the intercourse with the Indians through the Utiwas river?
You will have noticed the arrival of a dispach vessel from the B. Govt. Nothing is disclosed from that quarter that ought in the slightest degree, to slacken our military exertions.
The Secy. of State is on a visit to his Farm where he will leave his family. On his return, which will take place in a few days, I propose a like respite. I find myself much worne down, and in need of an antidote to the accumulating bile of which I am sensible, & which I have never escaped in Augst. on tide water. Accept Dr Sir my respects & best regards
James Madison
We are aware of the scantiness with which you can be supplied with Genl. Officers, as well as of the disadvantages produced by the tardiness of Congs. in providing for the Staff establishments. The evil has been increased by the successive refusals of those appointed to the Commissareate. Carswell, last appointed Commissary Genl. has followed the example, or rather has resigned on acct. of ill-health, after being prevailed on to accept. The office has just been offered to Callender Irvine, whose determination is not yet known. Those are difficulties in which we all sympathize with you; and which we must all cooperate in overcoming.
